department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs fi p subject warrants this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer guarantor agreement board company year year year year date date date a b tl-22148-97 c d e f g h i j k l m n p q r s t u v w x y issues what is the proper treatment of the issuance and reacquisition by taxpayer of warrants to its lenders lender warrants a at issuance are the lender warrants a cost associated with the restructuring of the underlying lender loans or a cost of securing the guarantor’s loan guarantees b if the lender warrants are a cost of restructuring the lender loans what are the tax implications upon the later conversion of those loans to preferred_stock i how does the fact that a significant amount of debt was forgiven in connection with the debt-to-stock conversion affect the analysis c is the reacquisition of l percent of the lender warrants in year in exchange for common_stock a capital_transaction and if so is sec_1234 applicable i does the open_transaction doctrine apply to below_the_line deductions tl-22148-97 ii how does the fact that the lender warrants were reacquired by issuing common_stock and in furtherance of a recapitalization in year affect the analysis iii is the reacquisition a closing_transaction within the meaning of sec_1234 what is the proper treatment of the issuance and reacquisition of the company warrants conclusions a under the origin of claim doctrine the lender warrants should be treated as a cost of restructuring the underlying lender loans b as concluded above the lender warrants in this case should be treated as a cost of restructuring the lender loans therefore the amount equal to the value of lender warrants at the time of issuance was amortizable over the terms of the lender loans the lender loans were discharged in two installments in year pursuant to the agreement of date in exchange for cash and preferred_stock the agreement provided that taxpayer would exchange preferred_stock for dollar_figuree of debt and had the option to pay g percent for the remaining dollar_figureh in full satisfaction of that debt amount the terms of this agreement were implemented in two installments in year with taxpayer exercising its option to pay g percent of dollar_figureh in full satisfaction of the portion not converted to preferred_stock after the second installment taxpayer owed no further debt obligations to the lenders on the dollar_figurea debt as a result taxpayer’s liability on the loans terminated in year upon the conversion of the dollar_figuree portion of the loans to preferred_stock and the cash payment in satisfaction of the remaining dollar_figureh portion at that time any unamortized amount of the costs attributable to the issuance of the lender warrants should be allocated between i the portion of the loans converted to preferred_stock and ii the portion satisfied by the cash payment the first allocated amount would be treated as a cost of issuing the preferred_stock ie a capital_expenditure and taxpayer would not be entitled to a deduction for that unamortized amount the second allocated amount with respect to the portion satisfied by the cash payment would be deductible by taxpayer in year b i the terms of the year agreement and its implementation in year raise a substantial issue concerning whether taxpayer had cod income the facts indicated that taxpayer gave the lenders preferred_stock with a redemption value of dollar_figuref in exchange for dollar_figuree of the debt and a cash payment equal to g percent of the remaining dollar_figureh debt in satisfaction of the latter debt amount because the preferred_stock had a redemption value that was greater than the amount of debt for which it was exchanged the limitation of revrul_90_87 1990_2_cb_32 on the stock-for-debt exception would not be triggered accordingly taxpayer would not recognize any tl-22148-97 income on cancellation of the dollar_figuree debt exchanged for the preferred_stock however while taxpayer paid only g percent for the remaining dollar_figureh of debt or dollar_figurei owed to the lenders the full amount of the dollar_figureh debt was discharged inasmuch as the preferred_stock was exchanged only for dollar_figuree of the debt to the lenders and was not given in exchange for any portion of the remaining dollar_figureh of debt the stock-for-debt exception would not apply to the j percent of the dollar_figureh or dollar_figurek debt that was discharged without any consideration accordingly taxpayer should recognize cod income for that amount c i in the event the value of the lender warrants is not ascertainable at the date_of_issuance the cost of the lender warrants could become deductible or capitalizable as a cost of issuing preferred_stock in a subsequent year when the all_events_test is met c ii taxpayer’s obligation under the lender warrants was to issue a share of its common_stock to the lender warrant holder if the holder tendered the lender warrant and a cash payment of dollar_figured this represented an equity obligation by taxpayer in year when taxpayer gave the lender warrant holders common_stock in exchange for the lender warrants it merely substituted a capital stock liability for the lender warrant obligation although the lender warrant obligation terminated there was no realization of income_or_deduction from issuing the common_stock for the lender warrants accordingly taxpayer did not realize a loss on the year stock-for-warrants exchange in addition the facts of this case are similar to those in 498_f2d_631 5th cir in our view the holding of jim walter applies in this case taxpayer exchanged its common_stock for the lender warrants in year as part of a recapitalization ie a restructuring of its equity_capital under the fifth circuit’s rationale in jim walter the costs associated with the recapitalization are not deductible therefore taxpayer is not entitled to any deduction with respect to the value of the common_stock given to the lenders in exchange for the lender warrants c iii the year reacquisition of the lender warrants by taxpayer in exchange for common_stock terminated taxpayer's obligations under the terms of the lender warrants therefore under the facts submitted since the termination of taxpayer’s obligation under the lender warrants was other than through the exercise or lapse of the lender warrants the stock-for-warrant exchange is a closing_transaction within the meaning of sec_1234 tl-22148-97 the stock-for-debt exception applies to the year transaction with company because taxpayer issued preferred_stock and warrants for common_stock as part of the package that company received the stock-for-debt exception applies to the amount of debt that is not satisfied by cash or other_property we understand that the parties treated the preferred_stock as satisfying dollar_figuret of the debt with the remaining portion of the debt treated as discharged in exchange for the cash and warrants if the redemption price of the preferred_stock was at least equal to dollar_figuret the stock-for-debt exception would apply to preclude any cod income on that part of the debt_discharge because the warrants constitute an equity_interest with respect to common_stock the stock-for-debt exception would arguably apply to the issuance of the warrants thus taxpayer would not have any cod income on the dollar_figurey portion of the debt remaining after the dollar_figureu cash payment in short there would be no cod income on the year conversion of the company debt unlike the lender warrants the warrants that taxpayer gave to company in year were issued in consideration for a portion of the debt accordingly the cost of the company warrants was not an amortizable loan cost however the year exchange of the common_stock for the company warrants would be subject_to the same analysis as discussed above with respect to the lender warrants issue what is the proper treatment of the issuance and reacquisition by taxpayer of warrants to its lenders lender warrants facts prior to the years in issue taxpayer experienced severe financial troubles in those years taxpayer needed to raise capital in order to comply with federal standards imposed on its industry primarily because of taxpayer’s poor financial condition lending institutions were unwilling to lend taxpayer the necessary funds taxpayer therefore sought financial assistance from the guarantor in order to qualify for the guarantor’s loan guarantees under the agreement taxpayer restructured approximately dollar_figurea of its debt on date under the restructuring taxpayer’s lenders deferred the payment of principal and most interest for about b years a portion of the lenders agreed to the preferred_stock option pso under which subject_to certain conditions taxpayer or the board could require the lenders to convert up to dollar_figurec of deferred interest to preferred_stock lenders who agreed to the pso received lender warrants expiring on date to purchase taxpayer stock at an exercise price of dollar_figured per share which could be paid through cancellation or reduction of the pre-existing debt subsequently on date the lenders who had agreed to the pso agreed to convert in two installments dollar_figuree of debt including some interest covered by the pso to preferred_stock having a redemption value of dollar_figuref those lenders also agreed to accept payment of g percent of the remaining dollar_figureh of debt as full payment thereof tl-22148-97 a at issuance are the lender warrants a cost associated with the restructuring of the underlying lender loans or a cost of securing the guarantor’s loan guarantees law and analysis the origin of claim doctrine originated in 372_us_39 the question in gilmore was whether a husband’s litigation expenses in his divorce proceedings were deductible as a business_expense rather than nondeductible as a personal_expense when they were attributable to protecting his income-producing stock in gilmore the supreme court established that the controlling basic test of whether the expense was ‘business’ or ‘personal’ and hence whether it is deductible or not is determined by the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortune of the taxpayer u s pincite in gilmore the court found that the origin of gilmore’s expenses was in the divorce proceedings and therefore the expenses were personal and nondeductible even though they had been incurred for a business_purpose besides being the controlling basic test of whether an expense is ‘business’ or ‘personal’ and hence whether it is deductible or not the origin of claim doctrine has been applied to determine whether certain payments were capital expenditures or deductible expenses 397_us_572 in woodward the supreme court applied the origin of claim doctrine to determine whether the expenses_incurred by majority shareholders in acquiring stock owned by minority shareholders were deductible business_expenses or nondeductible capital expenditures significantly the court specifically rejected the primary purpose test ie looking for the business_purpose for which the expenditure was incurred in favor of the origin of claim test the issue in the instant case is whether the lender warrants are a cost associated with the restructuring of the underlying lender loans or a cost of securing the guarantor’s loan guarantees in gilmore the court held that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was business or personal and hence whether or not it is deductible the lenders in exchange for the lenders agreement to allow taxpayer to require the these lender warrants were given to tl-22148-97 lenders to convert up to dollar_figurec in deferred interest to preferred_stock this exchange was a component of the loan restructuring plan with taxpayer’s lenders if taxpayer had not entered into the restructuring agreements with the lenders it would have faced the consequence of not being able to receive guarantor’s guarantees of to-be-issued debt even though taxpayer’s purpose of entering into the restructuring agreements may have been to receive guarantor’s guarantees of to-be-issued debt the origin of the claim doctrine does not look at purpose in 397_us_572 the court specifically rejected the primary purpose test ie looking for the business_purpose for which the expenditure was incurred in favor of the origin of claim test the court noted that the primary purpose test was uncertain and difficult and that any test relying on the purpose of the transaction would encourage resort to formalism and artificial distinctions u s pincite therefore any purpose for issuing the lender warrants should be ignored the origin of taxpayer’s lender warrant costs is the lender loans to taxpayer therefore under the origin of claim doctrine the lender warrants should be treated as a cost of restructuring the underlying lender loans b if the lender warrants are a cost of restructuring the lender loans what are the tax implications upon the later conversion of those loans to preferred_stock law and analysis costs incurred in connection with a loan are capitalized and amortized over the life of the loan see 57_tc_781 acq 1974_1_cb_1 revrul_81_161 1981_1_cb_313 in general when the borrower’s obligation to repay the loan is extinguished a deduction is allowed for any unamortized loan costs see 19_bta_788 acq x-1 c b revrul_86_67 1986_1_cb_238 however whenever debt is converted into stock any unamortized expense incurred in connection with the debt assumes the character of a capital_expenditure in connection with the issuance of the stock and is not deductible see 404_f2d_960 ct_cl no deduction for unamortized expenses related to bonds exchanged for common_stock revrul_72_348 1972_2_cb_97 as discussed above the lender warrants in this case should be treated as a cost of restructuring the lender loans therefore the amount equal to the value of lender warrants at the time of issuance was amortizable over the terms of the lender loans the lender loans were discharged in two installments in year pursuant to the agreement of date in exchange for cash and preferred_stock the agreement provided that taxpayer would exchange preferred_stock for dollar_figuree of debt and had the option to pay g percent for the remaining dollar_figureh in full satisfaction of that debt amount the terms of this agreement were implemented in two installments in year with tl-22148-97 taxpayer exercising its option to pay g percent of dollar_figureh in full satisfaction of the portion not converted to preferred_stock after the second installment taxpayer owed no further debt obligations to the lenders on the dollar_figurea debt as a result taxpayer’s liability on the loans terminated in year upon the conversion of the dollar_figuree portion of the loans to preferred_stock and the cash payment in satisfaction of the remaining dollar_figureh portion at that time any unamortized amount of the costs attributable to the issuance of the lender warrants should be allocated between i the portion of the loans converted to preferred_stock and ii the portion satisfied by the cash payment the first allocated amount would be treated as a cost of issuing the preferred_stock ie a capital_expenditure and taxpayer would not be entitled to a deduction for that unamortized amount see chicago milwaukee st paul pacific r r supra revrul_72_348 supra the second allocated amount with respect to the portion satisfied by the cash payment would be deductible by taxpayer in year see s l building corp supra case development hazards and other considerations i how does the fact that a significant amount of debt was forgiven in connection with the debt-to-stock conversion affect the analysis law and analysis it is a settled principle of tax law that a taxpayer recognizes income when its indebtedness is forgiven or otherwise canceled see 284_us_1 see also sec_61 sec_1_61-12 a judicially created exception to this rule permitted a corporate taxpayer to issue its stock to a creditor in satisfaction of a debt owed to the creditor without having to recognize cancellation of indebtedness cod income one of the earliest cases to adopt this stock-for-debt exception was 47_bta_691 the stock-for-debt exception was eliminated by the adoption of current sec_108 which generally applies to a corporation’s transfer of stock after date in satisfaction of any indebtedness tl-22148-97 aff’d 140_f2d_382 1st cir in which raytheon production corp production issued bonds with a face value of dollar_figure in in capento securities corporation capento which was owned by production’s parent paid dollar_figure to acquire the bonds in order to obtain bank financing in production issued preferred_stock having a par_value of dollar_figure and a fair_market_value of dollar_figure to capento in exchange for the bonds the service determined that production realized gain of dollar_figure on the exchange but the board_of_tax_appeals held that the substitution of the preferred_stock for the bonds and the cancellation of the bonds constituted a recapitalization and was therefore a nontaxable reorganization under the predecessor of sec_368 as a second ground for not taxing production on the transaction the board concluded that the exchange of the corporation's stock for its debt was not a realization event because the corporation had not been relieved of a liability but merely substituted a capital stock liability for a bonded indebtedness the board explained this rationale as follows to substitute a capital stock liability for a bonded indebtedness may have its advantages as this case illustrates but it can not be called a present realization of gain the assets are not thereby freed from obligation they become the subscription price contributed by the shareholder gain is not realized by a corporation in the receipt of the subscription price of its shares and this would seem to be no less true when the subscription price instead of being newly paid is the amount which has already been paid in as the principal of a bond loan while the bond loan has been terminated the amount borrowed is now committed to capital stock liability instead of to the liability of a fixed indebtedness b t a pincite on appeal the first circuit cited this ground as the basis for affirming the board’s decision the tax_court applied the rationale of capento in a number of cases that arose in connection with bankruptcy proceedings under the chandler act see 6_tc_125 acq 1947_1_cb_4 4_tc_931 aff'd 156_f2d_122 1st cir 1_tc_872 acq 1947_1_cb_1 although a corporation undergoing a bankruptcy reorganization was not taxable on any discharge_of_indebtedness income that it realized the chandler act required the reorganized corporation to reduce its tax basis in its assets by an amount equal to the discharged debt the cases following capento found that the issuance of stock for debt is not a realization event giving rise to income and thus required no basis_reduction under the chandler act the stated rationale for this holding was that the exchange of stock for debt merely represents a continuation of the existing liability in a different form and tl-22148-97 therefore does not affect a true discharge of the debt motor mart trust supra t c pincite mere substitution of common_stock for bonds see tower building corp supra t c pincite alcazar hotel supra t c pincite in revrul_90_87 1990_2_cb_32 the service considered a situation where z a corporation under_the_jurisdiction_of_the_bankruptcy_court in a title proceeding issues preferred_stock with a redemption price of dollar_figure in exchange for indebtedness of dollar_figure the revenue_ruling concludes that the stock-for-debt exception applies but only to the extent of the redemption price and liquidation preference ie dollar_figure of the preferred_stock in the instant case on date taxpayer agreed to exchange preferred_stock for dollar_figuree of debt at the same time the lenders also agreed to accept a payment of g percent for the remaining dollar_figureh in full satisfaction of that debt amount the terms of this agreement were implemented in two installments in year after the second installment taxpayer owed no further debt obligations to the lenders on the dollar_figurea debt taxpayer reported no cod income with respect to the discharge of the lender debt on its year return as discussed above the satisfaction of the dollar_figurea debt to the lenders in year entitled taxpayer to a deduction in year of a portion of the remaining amount of the unamortized cost of the lender warrants -- ie the amount allocated to the dollar_figureh portion of the debt satisfied by the cash payment the fact that the stock-for-debt exception applies to the conversion of dollar_figuree of the debt to preferred_stock does not alter that treatment however as concluded above the conversion of that portion of the debt to preferred_stock does mean that taxpayer would not be entitled to deduct any unamortized amount of the lender warrant cost allocable to dollar_figuree of the debt in any event the terms of the year agreement and its implementation in year raise a substantial issue concerning whether taxpayer had cod income the facts indicated that taxpayer gave the lenders preferred_stock with a redemption value of dollar_figuref in exchange for dollar_figuree of the debt and a cash payment equal to g percent of the remaining dollar_figureh debt in satisfaction of the latter debt amount because the preferred_stock had a redemption value that was greater than the amount of debt for which it was exchanged the limitation of revrul_90_87 on the stock-for-debt exception would not be triggered accordingly taxpayer would not recognize any income on cancellation of the dollar_figuree debt exchanged for the preferred_stock however while taxpayer paid only g percent for the remaining dollar_figureh of debt or dollar_figurei owed to the lenders the full amount of the dollar_figureh debt was discharged inasmuch as the preferred_stock was exchanged only for dollar_figuree of the debt to the lenders and was not given in exchange for any portion of the remaining dollar_figureh of debt the stock-for-debt tl-22148-97 exception would not apply to the j percent of the dollar_figureh or dollar_figurek debt that was discharged without any consideration accordingly taxpayer should recognize cod income for that amount case development hazards and other considerations c is the reacquisition of l percent of lender warrants in year in exchange for common_stock a capital_transaction and if so is sec_1234 applicable facts in year taxpayer undertook a recapitalization in which the preferred_stock issued to the lenders in year was converted to common_stock and l percent of the lender warrants issued to the lenders in year were exchanged for common_stock m lender warrants for each share of common_stock having a value of dollar_figuren a total of o shares were issued to the lenders in connection with the recapitalization p shares were also offered to the public the shares were sold after the recapitalization plan was proposed but before the shareholders approved it the registration_statement filed in connection with this issuance stated that if the plan was approved the shares tl-22148-97 would be considered sold on behalf of the lenders and the sale proceeds would be paid to the lenders if the recapitalization plan was not approved the registration_statement indicated that the shares would be considered sold on behalf of taxpayer who would receive the proceeds in year taxpayer purchased the remaining q percent of the lender warrants for dollar_figurer in cash i does the open_transaction doctrine apply to below_the_line deductions the open_transaction doctrine was first applied in 283_us_404 in burnett taxpayer held shares in one of several steel companies these steel companies were owners of the stock of a company engaged in mining ore under a long term lease by agreement among themselves the steel companies were entitled to share the ore extracted in proportion to their stock holdings in the mining company the taxpayer and her co-shareholders sold their shares to another steel company which thus became entitled to participate in the ores thereafter taken from the leased mine the consideration for the sale was part cash and in part the purchaser’s agreement to pay annually thereafter for distribution among the selling shareholders cents for each ton of ore apportioned to the purchaser the court held that the fair_market_value of the contract had not been established that the sale of taxpayer’s stock was an open_transaction and that no part of the annual receipts from the contract was income because taxpayer had not recovered the basis of her stock the standard for determining whether an accrual basis taxpayer has incurred a deductible expense for federal_income_tax purposes is governed by the all_events_test not the open_transaction doctrine sec_1_461-1 for tax years after sec_461 also governs this test essentially incorporates for deductions a similar notion to the open_transaction doctrine under sec_1_461-1 the all_events_test has two elements each of which must be satisfied before accrual of an expense is proper first all the events which establish the fact of the liability must have occurred second the amount must be capable of being determined with reasonable accuracy tl-22148-97 the requirement that the amount of the liability must be determined with reasonable accuracy is set forth in sec_1_461-1 as follows while no accrual shall be made in any case in which all the events have not yet occurred which fix the liability the fact that the exact amount of the liability which has been incurred cannot be determined will not prevent the accrual within the taxable_year of such part thereof as can be computed with reasonable accuracy where a deduction is properly accrued on the basis of a computation made with reasonable accuracy and the exact amount is subsequently determined in a later taxable_year the difference if any between such amounts shall be taken into account for the later taxable_year in which such determination is made the following cases illustrate this point in restore inc v commissioner tcmemo_1997_571 the taxpayer wanted to accrue and deduct royalties computed but not yet paid under an agreement under the agreement taxpayer’s liability to pay the accrued royalties was subject_to the contingency that profits must first be realized before the taxpayer was required to pay the royalties the court held that the all_events_test was not met because of the contingency that profits must first be realized the court held that the fact of a liability had not yet occurred under the all_events_test the taxpayer has not realized any profits and may never realize any profits the court further held that no royalty deduction would be allowed until the subsequent year in which profits were indeed realized at that time the all_events_test will be met because the marketing agreement required taxpayer to pay a royalty fee of ten percent of net sales the court determined that the royalty deduction could be determined with reasonable accuracy this case supports the proposition that a deduction will be allowed in a subsequent year when the all_events_test is met therefore in the instant case in the event that the value of the lender warrants is not ascertainable at the date_of_issuance the lender warrants could become deductible in a subsequent year when the all_events_test is met in spitzer columbus inc v commissioner tcmemo_1995_397 the issue before the court was whether taxpayer properly accrued an expense under sec_461 for coupons issued by the taxpayer pursuant to a consent judgment each coupon was valid at any of the spitzer car dealerships the taxpayer owned one of these dealerships the coupons could be used to purchase auto parts at taxpayer’s dealership taxpayer offered no evidence as to how a coupon issued by taxpayer but redeemed at another spitzer dealership was treated the court determined that the amount of taxpayer’s liability could not be determined with reasonable accuracy and that therefore the all_events_test under sec_461 was not met however in subsequent years when the coupons were redeemed for parts the taxpayer was allowed a deduction for those years because the value of the coupons could then be determined with reasonable accuracy tl-22148-97 therefore in the instant case in the event that the value of the lender warrants is not ascertainable at issuance taxpayer’s cost of the lender warrants could become deductible in a year subsequent to their issuance the year that the cost of the lender warrants became determinable with reasonable accuracy in other words taxpayer would be entitled to deductions for the cost of the lender warrants in the year the all_events_test is met the purpose behind the all_events_test and the open_transaction doctrine are similar in nature the purpose of both of them is to hold open a transaction until the amount of income or expense can be properly determined in the event the value of the lender warrants is not ascertainable at the date_of_issuance the cost of the lender warrants could become deductible or capitalizable as a cost of issuing preferred_stock in a subsequent year when the all_events_test is met ii how does the fact that the lender warrants were reacquired by issuing common_stock and in furtherance of a recapitalization in year affect the analysis law and analysis taxpayer exchanged its common_stock for the lender warrants in year this transaction involved the exchange of taxpayer’s indefinite obligation under the lender warrants to issue its common_stock for another indefinite obligation ie its common_stock although the obligation was an equity obligation since it concerned an obligation to issue stock the exchange of the common_stock for the lender warrants is analogous to the exchange of stock for debt as previously discussed the judicially created doctrine_of the stock-for-debt exception to the recognition of cod income was generally applicable in year when taxpayer effected the stock-for-warrants exchange although the stock-for-debt exception was subsequently repealed effective for exchanges occurring after its applicability was acknowledged by congress in the bankruptcy_tax_act_of_1980 pub_l_no which imposed certain de_minimis limitations on the exception in sec_108 as noted above taxpayer apparently relied on the stock-for-debt exception as the basis for not reporting cod income on the year transactions in which it satisfied the lender loans with cash and preferred_stock tl-22148-97 as discussed above the rationale for the stock-for-debt exception to the general_rule on cod income as set forth in the capento line of cases is that the issuance of stock for debt does not represent a realization of gain but is merely a continuation of the existing liability in a different form on that ground the courts held that the substitution of stock for debt did not result in cod income as the board explained in capento w hile the bond loan has been terminated the amount borrowed is now committed to capital stock liability instead of to the liability of a fixed indebtedness b t a pincite in the instant case taxpayer’s obligation under the lender warrants was to issue a share of its common_stock to the lender warrant holder if the holder tendered the lender warrant and a cash payment of dollar_figured this represented an equity obligation by taxpayer in year when taxpayer gave the lender warrant holders common_stock in exchange for the lender warrants it merely substituted a capital stock liability as in capento for the lender warrant obligation although the lender warrant obligation terminated just as the bond loan terminated in capento there was no realization of income_or_deduction from issuing the common_stock for the lender warrants accordingly taxpayer did not realize a loss on the year stock-for-warrants exchange in addition the facts of this case are similar to those in 498_f2d_631 5th cir in that case the fifth circuit addressed a situation in which a corporation issued its warrants in exchange for cash each warrant entitled the warrant holder to receive one share of the corporation’s common_stock and two subordinated unsecured bonds for a specified price the corporation repurchased some of the warrants immediately prior to a public offering of its stock on the advice of the underwriters who were concerned that potential dilution resulting from the exercise of the warrants would jeopardize the success of the public offering the taxpayer deducted the difference between the amount_paid to repurchase the warrants and the amount received when they were issued the fifth circuit disallowed the claimed deduction in jim walter on two grounds first it held that the repurchase of the warrants was required by the underwriters in connection with the public offering and thus costs of the repurchase were nondeductible expenses of a recapitalization citing 397_us_580 397_us_572 and lower court cases second the court held that the repurchase of the warrants essentially extinguished the corporation’s obligation to issue stock under the warrants and thus extinguished the holder’s right to the corporation’s stock in essence the court viewed the cost of repurchasing the warrants as akin to a cost of redeeming stock thus under the second ground the court viewed the payment to repurchase the warrants as resulting in an alteration of the corporation’s capital structure the costs of which are nondeductible f 2d pincite tl-22148-97 in our view the holding of jim walter applies in this case taxpayer exchanged its common_stock for the lender warrants in year as part of a recapitalization ie a restructuring of its equity_capital under the fifth circuit’s rationale in jim walter the costs associated with the recapitalization are not deductible therefore taxpayer is not entitled to any deduction with respect to the value of the common_stock given to the lenders in exchange for the lender warrants we recognize that as discussed below the year exchange of common_stock for lender warrants constitutes a closing_transaction for purposes of sec_1234 however while that provision governs the timing and character of gain_or_loss on certain transactions involving options it does not determine whether any gain_or_loss is realized on such transactions the recognition of gain_or_loss on such transactions is governed by other provisions of law sec_1_1234-1 expressly provides that sec_1234 does not permit the deduction of any loss which is disallowed under any other provision of the law as concluded under the above analyses no gain_or_loss should be realized on the exchange of taxpayer’s common_stock for the lender warrants therefore sec_1234 is not controlling in this case case development hazards and other considerations the other significant part of the year recapitalization was taxpayer’s exchange of its common_stock for the preferred_stock given to the lenders in the year partial conversion of the debt tl-22148-97 tl-22148-97 tl-22148-97 iii is the reacquisition a closing_transaction within the meaning of sec_1234 law and analysis sec_1234 provides that in the case of the grantor of an option gain_or_loss from any closing_transaction with respect to and gain on lapse of an option in property shall be treated as a gain_or_loss from the sale_or_exchange of a capital_asset held not more than one year sec_1234 defines the term closing_transaction as any termination of the taxpayer’s obligation under an option other than through the exercise or lapse of the option an exercise occurs where the holder of an option utilizes its right to make the grantor of the option buy or sell property at the agreed upon price a lapse occurs where the holder does not exercise its option during the option period and the option period expires see h rept no 94th cong 2d sess vol c b revrul_72_198 1972_1_cb_223 provides in part that a stock_warrant is an option for purposes of sec_1234 if the holder has the right to purchase the stock to which it relates in this case the holders of the lender warrants did not pay taxpayer the strike_price of dollar_figured for each share of taxpayer common_stock obtained the holders gave m lender warrants to taxpayer for each share of common_stock thus the exchange of common_stock for lender warrants is not an exercise of the lender warrants moreover the lender warrants were reacquired by taxpayer prior to the end of the period during which the holders could exercise the lender warrants therefore no lapse occurred as discussed above revrul_72_198 was modified by revrul_77_40 1977_ 1_cb_248 and declared obsolete in revrul_86_9 1986_1_cb_290 since sec_1032 was amended in to cover warrants revrul_86_9 provides that certain rulings including rev_rul are obsolete and are not determinative with respect to stock warrants acquired or lapsing after date tl-22148-97 the year reacquisition of the lender warrants by taxpayer in exchange for common_stock terminated taxpayer’s obligations under the terms of the lender warrants therefore under the facts submitted since the termination of taxpayer’s obligation under the lender warrants was other than through the exercise or lapse of the lender warrants the stock-for-warrant exchange is a closing_transaction within the meaning of sec_1234 case development hazards and other considerations what is the proper treatment of the issuance and reacquisition of the company warrants issue facts unlike the lenders that received warrants in mid-year company did not receive warrants until the end of year after the guarantor’s guarantee of newly issued debt at that time company agreed to convert taxpayer’s dollar_figures debt to preferred_stock valued by the parties at dollar_figuret a cash payment of dollar_figureu and v warrants valued by the service’s expert at dollar_figurew when issued taxpayer reacquired the company warrants in year for common_stock valued at approximately dollar_figurex law and analysis the stock-for-debt exception discussed above applies to the year transaction with company because taxpayer issued preferred_stock and warrants for common_stock as part of the package that company received the stock-for-debt exception applies to the amount of debt that is not satisfied by cash or other_property we understand that the parties treated the preferred_stock as satisfying dollar_figuret of the debt with the remaining portion of the debt treated as discharged in exchange for this stacking rule is described in the legislative_history of the bankruptcy_tax_act_of_1980 see s rep no pincite reprinted in 1980_2_cb_620 tl-22148-97 the cash and warrants if the redemption price of the preferred_stock was at least equal to dollar_figuret the stock-for-debt exception would apply to preclude any cod income on that part of the debt_discharge see revrul_90_87 supra because the warrants constitute an equity_interest with respect to common_stock the stock-for-debt exception would arguably apply to the issuance of the warrants thus taxpayer would not have any cod income on the dollar_figurey portion of the debt remaining after the u cash payment in short there would be no cod income on the year conversion of the company debt unlike the lender warrants the warrants that taxpayer gave to company in year were issued in consideration for a portion of the debt accordingly the cost of the company warrants was not an amortizable loan cost however the year exchange of the common_stock for the company warrants would be subject_to the same analysis as discussed above with respect to the lender warrants case development hazards and other considerations please call if you have any further questions by joel e helke chief financial institutions products branch cc joseph f maselli cc ner
